Citation Nr: 1430723	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  10-03 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for dislocation of the distal interphalangeal joint right finger status-post open reduction internal fixation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1975 to November 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ) in September 2012.  A transcript of the hearing is associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his September 2012 testimony before the undersigned Acting Veterans Law Judge, the Veteran indicated that his right ring finger disability was limiting the overall function of his right hand, resulting in an inability to grip objects.  The Veteran also indicated that surgery had been performed on his right ring finger since his last VA examination.  The December 2011 VA surgery records indicate that the Veteran has degenerative joint disease of the right ring finger and right thumb, and that additional surgery had been performed on his right middle finger in July 2011.  Based on the Veteran's statements and the medical evidence associated with the claims file since his last VA examination, the Board finds that a new examination is warranted to determine the current severity of the Veteran's service connected right ring finger disability.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

While on remand, appropriate efforts must be made to obtain any further records, to include his surgery records, identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following actions:

1. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA), to include surgical records, identified and authorized for release by the Veteran.

All actions to obtain the records should be documented.  If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After completing the development listed above to the extent possible, schedule the Veteran for a VA examination with an appropriate medical professional to ascertain the current level of severity of his service connected right ring finger disability, to include resulting limitation of motion of other digits and interference with overall function of the hand.  The claims file should be made available to and reviewed by the examiner.  A note that it was reviewed should be included in the examination report.  All testing deemed necessary must be conducted and results reported in detail.

3. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



